Title: James Madison to Charles J. Ingersoll, 30 December 1835
From: Madison, James
To: Ingersoll, Charles Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 30. 1835
                            
                        
                        
                        I thank you, tho’ at a late day, for the pamphlet comprizing your address at New-York.
                        The address is distinguished by some very interesting views of an important subject.
                        The Absolutists on the "Let alone Theory" overlook the two essential prerequisites to a perfect freedom of
                            external Commerce, 1. that it be universal among nations. 2. that peace be perpetual among them.
                        A perfect freedom of international Commerce, manifestly requires that it be universal: If not so, a nation departing from the theory, might regulate the Commerce of a nation adhering to it; in
                            subserviency to its own interest, and disadvantageously to the latter. In the case of navigation, so necessary, under
                            different aspects, nothing is more clear than that a discrimination by one nation in favor of its own Vessels, without an
                            equivalent discrimination on the side of another, must at once banish from the intercourse, the navigation of the latter.
                            This was verified by our own AnteConstitution experience; as the remedy for it has been by the PostConstitution
                            experience.
                        But to a perfect freedom of Commerce, universality is not the only condition; perpetual peace is another.
                            War, so often occurring and so liable to occur, is a disturbing incident, entering into the calculations by which a nation
                            ought to regulate its foreign Commerce. It may well happen to a nation adhering strictly to the rule of buying cheap, that
                            the rise of prices in nations at War, may exceed the cost of a protective policy in time of peace; so that taking the two
                            periods together, protection would be cheapness. On this point also an appeal may be made to our own experience.
                        The Champions, for the "Let alone policy" forget that theories are the offspring of the Closet; exceptions
                            and qualifications the Lessons of experience. With respects and salutations,
                        
                        
                            
                                James Madison
                            
                        
                    